Affirmed as Modified and Opinion Filed December 1, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01078-CR

                                   ERIC ROSE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55385-Y

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown
                               Opinion by Chief Justice Wright

       Eric Rose pleaded guilty before a jury to aggravated robbery with a deadly weapon and

true to an enhancement paragraph alleging a prior felony conviction.        The jury assessed

punishment at seventy-five years’ imprisonment. See TEX. PENAL CODE ANN. § 29.03(a)(2)

(West 2011). On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We
advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

        Although not an arguable issue, we note the section of the trial court’s judgment that

pertains to the enhancement paragraph incorrectly states “n/a.” We modify the trial court’s

judgment to show that appellant pleaded true to the enhancement paragraph and that the

paragraph was found true. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref'd).

        As modified, we affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
121078F.U05
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
 




                                                ‐2‐ 

 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


ERIC ROSE, Appellant                                Appeal from the Criminal District Court
                                                    No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01078-CR        V.                        F11-55385-Y).
                                                    Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                        Justices Myers and Brown participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered December 1, 2014.



 
 

 



                                             ‐3‐